Citation Nr: 1442996	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-02 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for ankylosing spondylitis and degenerative disc disease of the thoracolumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 percent for right knee Osgood-Schlatter disease, status post-surgical repair.

3.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder dislocations, status post-surgical repair.

4.  Entitlement to an initial compensable evaluation for left shoulder inflammatory spondyloarthropathy. 

5.  Entitlement to an initial evaluation in excess of 10 percent for left shoulder inflammatory spondyloarthropathy.

6.  Entitlement to an initial evaluation in excess of 10 percent for left hip inflammatory spondyloarthropathy.

7.  Entitlement to an initial evaluation in excess of 10 percent for right hip inflammatory spondyloarthropathy.

8.  Entitlement to an initial compensable evaluation for left elbow inflammatory spondyloarthropathy.

9.  Entitlement to an initial evaluation in excess of 10 percent for left elbow inflammatory spondyloarthropathy.

10.  Entitlement to an initial compensable evaluation for epididymitis.


REPRESENTATION

Appellant represented by:	Attorney Jeany Mark


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from January 1989 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for epididymitis and assigned a noncompensable evaluation and for inflammatory spondyloarthropathy, claimed as ankylosing spondylitis, upper back pain, right shoulder pain, and right knee Osgood-Schlatter disease, with an evaluation of 20 percent.  An October 2011 rating decision assigned separate evaluations for inflammatory spondyloarthropathy, as listed above.

The issues of entitlement to evaluations in excess of 10 percent for ankylosing spondylitis and degenerative disc disease of the thoracolumbar spine, right knee Osgood-Schlatter disease, right shoulder dislocations, left shoulder inflammatory spondyloarthropathy (left shoulder disability), left and right hip inflammatory spondyloarthropathy, left elbow inflammatory spondyloarthropathy (left elbow disability), and to a compensable evaluation for epididymitis, is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's left shoulder disability is manifested by painful motion.

2.  Left elbow disability is manifested by painful motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent for left shoulder inflammatory spondyloarthropathy have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2013).

2.  The criteria for an evaluation of 10 percent for left elbow inflammatory spondyloarthropathy have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5213 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2013).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2002).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2013).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2013).  

When rating joints, painful motion is an important factor of disability.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Veteran complained of left shoulder pain at the February 2009 VA examination and of left elbow pain at the December 2010 VA general medicine examination.  His reports of pain are credible.  Therefore, he is entitled to evaluations of 10 percent for left shoulder inflammatory spondyloarthropathy and left elbow inflammatory spondyloarthropathy; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5213 (2013).  Entitlement to evaluations in excess of 10 percent is discussed in the remand section, below.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial evaluation of 10 percent for left shoulder inflammatory spondyloarthropathy is granted.

Subject to the law and regulations governing payment of monetary benefits, an initial evaluation of 10 percent for left elbow inflammatory spondyloarthropathy is granted.


REMAND

The Veteran's claims for ratings in excess of 10 percent for left shoulder and left elbow disabilities, as well as the other issues on appeal must be remanded for further development because in February 2009 he submitted an authorization to obtain private treatment records for ankylosing spondylitis from Dr. Christopher A. D'Arcy.  The record does not show that these records were requested.  The duty to assist requires that VA make reasonable efforts to obtain private treatment records that the claimant identifies.  38 C.F.R. § 3.159(c)(1) (2013).

The record shows that the Veteran received regular private urology treatment. Records of this treatment since January 2010 have not been associated with the claims folder.  The Veteran was last formally examined for epididymitis and for the disabilities related to his thoracolumbar spine, right knee, shoulders, hips, and left elbow in December 2010.  Thus the Board finds that the claim must be remanded to attempt to obtain updated treatment records and to afford the Veteran VA examinations to assess the current severity of his disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claims for an increased evaluation for ankylosing spondylitis and degenerative disc disease of the thoracolumbar spine, right knee Osgood-Schlatter disease, right shoulder dislocations, left shoulder inflammatory spondyloarthropathy, left and right hip inflammatory spondyloarthropathy, left elbow inflammatory spondyloarthropathy, and epididymitis.  The Veteran should be specifically requested to provide authorization to obtain treatment records from Dr. D'Arcy and The Urology Group Reston.  Document all unsuccessful attempts to obtain such records.  There must be at least two attempts made to obtain any private treatment records for which the Veteran submits the proper authorization.

2.  Notify the Veteran that he may submit lay statements from himself and from individuals who have first-hand knowledge of his ankylosing spondylitis and degenerative disc disease of the thoracolumbar spine, right knee Osgood-Schlatter disease, right shoulder dislocations, left shoulder inflammatory spondyloarthropathy, left and right hip inflammatory spondyloarthropathy, left elbow inflammatory spondyloarthropathy and epididymitis.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for an appropriate VA examination(s) for his ankylosing spondylitis and degenerative disc disease of the thoracolumbar spine, right knee Osgood-Schlatter disease, right shoulder dislocations, left shoulder inflammatory spondyloarthropathy, left and right hip inflammatory spondyloarthropathy, left elbow inflammatory spondyloarthropathy, and epididymitis.  

The claims folder should be made available to and reviewed by the examiner(s) and all necessary tests should be performed.  

The examiner must identify all manifestations of the Veteran's ankylosing spondylitis and degenerative disc disease of the thoracolumbar spine, right knee Osgood-Schlatter disease, right shoulder dislocations, left shoulder inflammatory spondyloarthropathy, left and right hip inflammatory spondyloarthropathy, left elbow inflammatory spondyloarthropathy, and epididymitis 

In doing so, the examiner must identify and describe all scars and indicate their size and location as well as whether they are tender and/or painful.

All findings and conclusions must be set forth in a legible report.

4.  Then readjudicate the appeal, which must include adjudicating whether ratings in excess of 10 percent are warranted for the Veteran's left shoulder and left elbow disabilities.  If any benefits sought on appeal remain denied, the RO should provide the Veteran and his representative a supplemental statement of the case (SSOC), and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


